727 N.W.2d 599 (2007)
POLICE OFFICERS ASSOCIATION OF MICHIGAN and Command Officers Association of Michigan, Plaintiffs-Appellants,
v.
CITY OF MT. CLEMENTS, Macomb County Sheriff, and Macomb County, Defendants-Appellees.
Docket No. 131800. COA No. 267100.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the application for leave to appeal the June 27, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.